TEMPORARY MODIFICATION TO
2001 (SECOND) AMENDED AND RESTATED
COMMERCIAL LOAN AGREEMENT

        This Temporary Modification to 2001 (Second) Amended and Restated
Commercial Loan Agreement is made and entered into as of this 25th day of June,
2002 (the "Temporary Modification") by and among SWISS ARMY BRANDS,INC., having
its principal office at One Research Drive, Shelton, Connecticut 06484 (the
"Borrower") and FLEET NATIONAL BANK, having an office at 777 Main Street,
Hartford, Connecticut 06115 (the "Bank").

W I T N E S S E T H:

        WHEREAS, the Borrower and the Bank entered into the 2001 (Second)
Amended and Restated Commercial Loan Agreement dated as of September 28, 2001
(the "Loan Agreement"); and

        WHEREAS, in connection with the waiver of certain defaults under the
Loan Agreement, the Borrower and the Bank wish to modify the Loan Agreement by
temporarily changing certain of the financial covenants thereunder; and

        WHEREAS, any capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in the Loan Agreement.

        NOW, THEREFORE, Borrower and Bank agree as follows:

 1. Representations and Warranties. The Borrower acknowledges, agrees, and
    affirms as follows:
    
    

 a.         It is legally and validly indebted to the Bank by virtue of the Loan
    Agreement and the Notes.
    
    
 b.         It has no defense, counterclaim, offset or independent action
    against the Bank with respect to the Loan Agreement or the Notes.
    
    
 c.         Except as otherwise disclosed in the most recent public filings with
    the Securities and Exchange Commission, copies of which have been provided
    to the Bank, and as set forth on Schedule A attached hereto, all
    representations and warranties contained in the Loan Agreement or any other
    document executed pursuant to the Loan Agreement are true and correct as of
    the date hereof.
    
    
 d.         The Borrower is in compliance on the date of this Temporary
    Modification with all covenants contained in the Loan Agreement, as hereby
    amended and in any other document executed pursuant to the Loan Agreement.
    
    
 e.         No event or condition which, with the passage of time, the giving of
    notice or both, would constitute a default or an event of default, has
    occurred under the Loan Agreement, as hereby amended, or in connection with
    any other indebtedness owing to the Bank by the Borrower.
    
    
 f.         This transaction is duly authorized by the Borrower and the
    Guarantors.
    
    
 g.         This Temporary Modification is the legal valid and binding
    obligation of the Borrower and Guarantors enforceable in accordance with
    their respective terms.
    
    
 h.         All applicable taxes owed by the Borrower are current, including
    local property taxes to the extent required by applicable law.
    
    

 2. Temporary Modifications to Loan Agreement.
    
    

 a.         The Loan Agreement is temporarily modified by amending and restating
    Sections 7.2, 7.4 and 7.5 of the Loan Agreement to read, in full, as
    follows:
    
    
    
                     7.2 Funded Debt to EBITDA Ratio. On a rolling four quarter
    basis, Borrower shall not permit its ratio of Funded Debt to EBITDA to be
    greater than:
                           2.25 to 1.0 as of March 31, 2002;
                           4.0 to 1.0 as of June 30, September 30 and December
    31, 2002; and
                           2.25 to 1.0 as of March 31, 2003 and thereafter.
    
                     7.4 EBITDA to Interest Expense plus CMLTD Ratio. On a
    rolling four quarter basis, Borrower shall not permit its ratio of EBITDA to
    Interest Expense plus CMLTD to be less than:
                           2.0 to 1.0 as of March 31, 2002;
                           1.5 to 1.0 as of June 30, 2002;
                           1.25 to 1.0 as of September 30, 2002;
                           2.0 to 1.0 as of December 31, 2002 and thereafter.
    
                     7.5 Tangible Net Worth:Borrower shall not permit Tangible
    Net Worth to be less than:
                           $65,000,000 as of December 31, 2001;
                           $62,800,000 as of March 31, 2002;
                           $60,500,000 as of June 30, 2002;
                           $60,500,000 as of September 30, 2002; and
                           $61,500,000 as of December 31, 2002;
                            $65,000,000 as of March 31, 2003 and thereafter.

 b.         The Loan Agreement is temporarily modified by amending and restating
    the following definition in Section 1 of the Loan Agreement:
    
    
    
                     Funded Debt means: (a) for fiscal year 2002: the sum of(i)
    Indebtedness on account of borrowed money plus (ii) obligations under
    Capital Leases less (iii) Indebtedness on account of the Xantia Note; and
    (b)for fiscal year 2003 and thereafter the sum of: (i) Indebtedness on
    account of borrowed money plus (ii) obligations under Capital Leases.

 3. Termination of Temporary Modifications to Loan Agreement. As of September
    23, 2002, the temporary modifications to the Loan Agreement set forth above
    shall expire and the applicable sections of the Loan Agreement shall revert
    to the language of such sections of the Loan Agreement as such sections
    existed prior to the execution of this Temporary Modification.
    
    
 4. Reaffirmation of Loan Agreement. In all other respects the Loan Agreement,
    as amended hereby, is ratified and confirmed and it shall be and remain in
    full force and effect.
    
    
 5. Reaffirmation of Security Agreement. The Borrower ratifies and reaffirms the
    2000 Substituted Security Agreement dated July 24, 2000 as reaffirmed by
    letter agreements dated as of May 25, 2001 and September 28, 2001 by the
    Borrower and in favor of the Bank and confirms that the Security Agreement
    continues to secure, without limitation, the Borrower's obligations pursuant
    to the Loan Agreement as modified by this Temporary Modification.
    
    
    
    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
    executed by their duly authorized officers as of the date first above
    written.

                                                           
                                                  SWISS ARMY BRANDS, INC.

                                                           
                                                  By—————————
                                                           
                                                          Name
                                                           
                                                          Title

                                                           
                                                  FLEET NATIONAL BANK

                                                           
                                                  By—————————
                                                           
                                                          Name
                                                           
                                                          Title





































ACKNOWLEDGED AND AGREED:

        The undersigned guarantors pursuant to the 2001 Amended and Restated
Agreement of Guaranty and Suretyship (the "Guaranty") dated September 28, 2001
by the undersigned and in favor of the Bank, hereby acknowledge the execution by
the Borrower of the Temporary Modification and confirm that the Guaranty extends
to the obligations of the Borrower pursuant to the Loan Agreement as modified by
the Temporary Modification.

SWISS ARMY BRAND, LTD.                                                BEAR
CUTLERY, INC.

By————————————                                                By—————————
        Name                                              
                                               Name
        Title                                              
                                                  Title

SWISS ARMY BRANDS (SUISSE) S.A.                                SWISS ARMY BRANDS
CH, INC.

By————————————                                                By—————————
        Name                                              
                                               Name
        Title                                              
                                                  Title

EXCELSIOR ADVERTISING, INC.

By————————————
        Name
        Title